Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 16, 1974, which affirmed the decision of a referee disqualifying claimant from receiving benefits effective May 7, 1974 on the ground that he voluntarily left his employment without good cause. Claimant resigned because of his conscientious objection to the employer’s use of atomic energy and his concern over the use of guns in connection with plant security. Substantial evidence supports the board’s finding that these reasons were personal and noncompelling, particularly since claimant was not working in a position where he directly contributed to the production of atomic energy, and was offered an opportunity to continue working in another capacity. Decision affirmed, without costs. Greenblott, J. P., Kane, Koreman, Larkin and Reynolds, JJ., concur.